UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No.333-135376 PIEDMONT MINING COMPANY, INC. (Exact Name of Registrant as Specified in Its Charter) North Carolina 56-1378516 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) 18124 Wedge Parkway, Suite 214 Reno, Nevada 89511 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (212) 734-9848 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨No x As ofAugust 3, 2007 there were58,469,294 outstanding shares of the issuer’s common stock. Transitional Small Business Disclosure Format (Check one): Yes ¨No x PIEDMONT MINING COMPANY, INC. FORM 10-QSB INDEX Page Number PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as ofJune 30, 2007 (unaudited) and December 31, 2006 3 Consolidated Statements of Loss for the Three Months Ended June 30, 2007 and 2006, Six Months Ended June 30, 2007 and 2006 (unaudited) 4 Consolidated Statements of Cash Flows for theSix Months Ended June 30, 2007 and 2006 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis or Plan of Operation 20 Item 3. Controls and Procedures 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signature Page 27 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS June 30, December 31, 2007 (unaudited) 2006 CURRENT ASSETS $ $ Cash and cash equivalents 545 17,222 Prepaid expenses and other 44,578 27,682 Total current assets 45,123 44,904 MINERAL PROPERTIES (Note 3) 252,167 177,167 PROPERTY AND EQUIPMENT (Note 4) 596 1,527 Total Assets 297,886 223,598 CURRENT LIABILITIES Accounts payable and accrued liabilities 96,813 116,341 Due to related parties (Note 5) 191,495 136,728 Total current liabilities 288,308 253,069 STOCKHOLDERS’ EQUITY (DEFICIENCY) Capital Stock (Note 6) Authorized: 25,000,000 Preferred stock $1.00 par value 100,000,000 Common stock no par value Common stock issued and outstanding: 56,594,294 common (2006 – 54,063,660) 14,588,719 14,189,969 Additional paid-in capital 601,771 494,442 Accumulated deficit (12,564,287 ) (12,564,287 ) Deficit accumulated during exploration stage (2,616,625 ) (2,149,595 ) Total stockholders’ equity (deficiency) 9,578 (29,471 ) Total liabilities and stockholders’ equity (deficiency) 297,886 223,598 The accompanying notes are an integral part of these financial statements. 3 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF LOSS (unaudited) Three months Ended June 30, 2007 Three months Ended June 30, 2006 Six months Ended June 30, 2007 Six months Ended June 30, 2006 For the Period from January 1, 2002 (inception) to June 30, 2007 $ EXPENSES Exploration, geological and geophysical costs and property research and development 22,834 357,837 106,302 381,042 993,257 Management fees 67,946 43,800 177,311 76,100 465,482 Professional fees 53,648 44,345 113,880 54,038 484,852 General and administrative 27,318 23,436 67,475 42,890 448,468 Depreciation expense 465 250 930 500 144,497 172,211 469,668 465,898 554,570 2,536,556 LOSS BEFORE OTHER ITEMS (172,211 ) (469,668 ) (465,898 ) (554,570 ) (2,536,556 ) INTEREST INCOME - 3,548 1 3,548 5,912 INTEREST EXPENSE (394 ) (1,721 ) (1,133 ) (2,492 ) (39,391 ) LOSS ON OTHER NON-OPERATING ACTIVITIES - (46,590 ) NET LOSS FOR THEPERIOD (172,605 ) (467,841 ) (467,030 ) (553,514 ) (2,616,625 ) BASIC AND DILUTED NET LOSSPER SHARE (0.00 ) (0.01 ) (0.01 ) (0.01 ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING, BASIC AND DILUTED 55,527,025 51,016,030 54,947,175 51,016,030 The accompanying notes are an integral part of these financial statements. 4 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June 30, For the Period from January 1, 2002 (inception) to 2007 2006 June 30, 2007 $ $ $ CASH FLOWS FROM OPERATING ACTIVITIES Net loss (467,030 ) (553,514 ) (2,616,625 ) Adjustments to reconcile net loss to net cash from operating activities: Stock based compensation 129,311 24,700 252,678 Depreciation 930 500 144,498 Gain (loss) on other non-operating activities - - (21,000 ) Changes in operating assets and liabilities: Prepaid expenses and other (16,896 ) 15,908 (41,629 ) Accounts payable and accrued liabilities (19,528 ) 112,634 194,085 Due to related parties 54,767 (121,420 ) 54,767 NET CASH FLOWS USED IN OPERATING ACTIVITIES (318,445 ) (521,192 ) (2,033,226 ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of shares for cash, net of issuance costs 361,768 1,312,070 1,865,766 Convertible notes - (27,000 ) 291,145 Related party advances (repayments) - (83,190 ) (14,005 ) NET CASH FLOWS FROM FINANCING ACTIVITIES 361,768 1,201,880 2,142,906 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment - (1,290 ) (4,290 ) Proceeds from non-operating activities - - 97,125 Payments made on exploration projects (60,000 ) (35,000 ) (202,667 ) NET CASH FLOWS USED IN INVESTING ACTIVITIES (60,000 ) (36,290 ) (109,832 ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (16,677 ) 644,398 (152 ) CASH AND CASH EQUIVALENTS, BEGINNING 17,222 400 697 CASH AND CASH EQUIVALENTS, END 545 644,798 545 SUPPLEMENTAL CASH FLOW INFORMATION AND NON-CASH INVESTING AND FINANCING ACTIVITIES (Note 9) The accompanying notes are an integral part of these financial statements. 5 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (unaudited) NOTE 1: NATURE OF OPERATIONS Piedmont Mining Company, Inc. (the Company) was formed in 1983 under the laws of North Carolina, USA.However, significant changes to the Company’s business and operations occurred from 1983 to 2002.The Company is currently in the exploration stage, which is characterized by significant expenditures for the examination and development of exploration properties.As a result, under Statement of Financial Accounting Standards No. 7 (SFAS) Accounting and Reporting by Development Stage Enterprises, the Company re-established itself as an exploration stage company in 2003 and began reporting under exploration stage guidelines. The Company has entered into option and earn-in agreements on seven (7) different exploration properties in the state of Nevada and may opt to acquire one or more of the properties that the Company currently leases pursuant to option and earn-in agreements. Management’s plan is to conduct exploration for gold and silver at these properties to assess whether they might possess economic deposits of gold and/or silver which could be recovered at a profit. The Company does not intend to build an exploration staff but rather to work with competent exploration groups who can manage the exploration activities on these properties with the Company’s funding. The Company’s focus for the foreseeable future will be on exploration of its various existing mineral properties and exploration of new properties.Since April 2005, The Company has entered into agreements,directly and under options, for the purpose of exploring for economic deposits of gold and silver in the State of Nevada.In April 2006 the Company commenced exploration on the Trinity Silver Project in Pershing County, Nevada. (Note 3) Going Concern These financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America with the on-going assumption applicable to a going concern which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business The Company is in the exploration stage and to date has not yet generated any net revenues or cash flow from its activities. The Company has a history of losses and has a working capital deficit of $243,185 and a deficit of $15,180,912 at June 30, 2007. This creates an uncertainty as to how the Company will fund its operations and maintain sufficient cash flow to operate as a going concern. These financial statements do not reflect any adjustments to the carrying values of assets that might result from the outcome of this uncertainty. The Company intends to fund its ongoing operations by way of private placements of its securities as may be required.Since 2002, private placements of stock with warrants and the exercise of some of those warrants have resulted in total cash proceeds of $1,880,766 through June 30, 2007.(Refer to Note 9.) Management believes these efforts will contribute toward funding the Company’s activities until appropriate levels of funding can be arranged and/or revenue can be earned from the properties either through production or sale.The Company’s ability to meet its cash requirements in the next year is dependent upon its continuing to obtain financing and satisfying certain obligations, such as compensating its officers and consultants either through monetary means or the granting of stock options.If this is not achieved, there is substantial doubt the Company may be able to continue as a going concern. (Refer to Note 9) 6 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (unaudited) NOTE 1: NATURE OF OPERATIONS (continued) Unaudited Interim Financial Statements The accompanying unaudited interim consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB of Regulation S-B. They may not include all information and footnotes required by United States generally accepted accounting principles for complete financial statement disclosure. However, except as disclosed herein, there have been no material changes in the information disclosed in the notes to the financial statements for the year ended December 31, 2006, included in the Company’s form 10-KSB filed with the Securities and Exchange Commission. The unaudited interim consolidated financial statements should be read in conjunction with those financial statements included in the Form 10-KSB. In the opinion of Management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made. Operating results for the six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. NOTE 2: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis ofPresentation These financial statements are presented in United States dollars and have been prepared in accordance with accounting principals generally accepted in the United States of America. Basis of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries, NetColony, LLC and Piedmont Gold Company, Inc.Neither subsidiary has material operations, tangible assets or liabilities.All significant intercompany accounts and transactions, if any, have been eliminated in consolidation. Cash and Cash Equivalents The Company considers all highly liquid instruments with an original maturity of three months or less at the time of issuance to be cash equivalents. Comparative figures Certain comparative figures have been reclassified in order to conform to the current year’s financial statement presentation. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period.Actual results could differ from those estimates.Significant areas requiring management’s estimates and assumptions are determining the fair value of shares of common stock, convertible debentures and financial instruments. Other areas requiring estimates include deferred tax balances, valuation allowances, allocations of expenditures to mineral property interests and asset impairment tests. Mineral Property Costs The Company is primarily engaged in the acquisition, exploration and development of mineral properties. 7 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (unaudited) NOTE 2: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Mineral Property Costs (continued) Pursuant to Emerging Issues Task Force (EITF) 04-02, mineral rights are capitalized at cost. This includes lease payments under exploration agreements.The projects are assessed for write-off when facts and circumstances indicate their carrying values exceed the recoverable values, such as failure to discover mineable ore.If a mineable ore body is found, these costs will be amortized when production begins using a units-of-production method. These costs are recorded to exploration projects on the consolidated balance sheets.Other exploration, geological costs and research and development costs are expensed as incurred. Mineral property acquisition costs are capitalized when management has determined that probable future benefits consisting of a contribution to future cash inflows have been identified and adequate financial resources are available or are expected to be available as required to meet the terms of property acquisition and budgeted exploration and development expenditures.Mineral property acquisition costs are expensed as incurred if the criteria for capitalization are not met.In the event that mineral property acquisition costs are paid or settled with Company shares, those shares are valued at market at the time the shares are issued. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves and pre-feasibility, the costs incurred to develop such property to production are capitalized. Estimated future removal and site restoration costs, when determinable are provided over the life of proven reserves on a units-of-production basis.Costs, which include production equipment removal and environmental remediation, are estimated each period by management based on current regulations, actual expenses incurred, and technology and industry standards.Any charge is included in exploration expense or the provision for depletion and depreciation during the period and the actual restoration expenditures are charged to the accumulated provision amounts as incurred. As of the date of these financial statements, all of the Company’s exploration costs have been expensed. To date the Company has not established any proven or probable reserves on its mineral properties. Asset Retirement Obligations The Company has adopted the provisions of SFAS No. 143 "Accounting for Asset Retirement Obligations," which establishes standards for the initial measurement and subsequent accounting for obligations associated with the sale, abandonment or other disposal of long-lived tangible assets.The adoption of this standard has had no effect on the Company's financial position or results of operations.To December 31, 2006 any potential costs relating to the ultimate disposition of the Company's mineral property interests are not determinable. Impairment of Long-Lived Assets The Company reviews property and equipment and certain identifiable intangibles, excluding goodwill, for impairment in accordance with SFAS No. 144, Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to Be Disposed Of. Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate the carrying amount of an asset may not be recoverable.Recoverability of these assets is measured by comparison of its carrying amount to future undiscounted cash flows the assets are expected to generate.If property, plant, and equipment and certain identifiable intangibles are considered to be impaired, the impairment to be recognized equals the amount by which the carrying value of the assets exceeds fair market value.For the six months ended June 30, 2007 and the fiscal year ended December 31, 2006, the Company had no material impairment of its long-lived assets. 8 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (unaudited) NOTE 2: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Financial Instruments The fair values of cash and cash equivalents, accounts payable and accrued liabilities and amounts due to related parties were estimated to approximate their carrying values due to the immediate or short-term maturity of these financial instruments.The fair value of the Company’s net smelter royalty obligations (refer to Note 3) is not determinable at the current stage of the Company’s exploration program.Accordingly, no value has been assigned by management.The Company’s operations and financing activities are conducted primarily in United States dollars, and as a result the Company is not subject to significant exposure to market risks from changes in foreign currency rates.Management has determined that the Company is not exposed to significant credit risk. Loss per Common Share Basic loss per share (“LPS”) includes no dilution and is computed by dividing loss attributable to common stockholders by the weighted average number of common shares outstanding for the period.Diluted earnings per share reflects the potential dilution of securities that could share in the earnings (loss) of the Company.The common shares potentially issuable upon exercise of stock options and warrants were not included in the calculation of weighted average number of shares outstanding because the effect would be anti-dilutive. Net loss used in determining basic LPS for thesix months ended June 30, 2007 and 2006 was ($467,030) and ($553,514), respectively. The weighted average number of shares of common stock used in determining basic LPS for the six months ended June 30, 2007 and 2006 was 54,978,252 and 51,016,030, respectively. Foreign Currency Translation The financial statements are presented in United States dollars.In accordance with SFAS No. 52, “Foreign Currency Translation”, foreign denominated monetary assets and liabilities are translated to their United States dollar equivalents using foreign exchange rates which prevailed at the balance sheet date.Revenue and expenses are translated at average rates of exchange during the year. Related translation adjustments are reported as a separate component of stockholders’ equity, whereas gains or losses resulting from foreign currency transactions are included in results of operations. Income Taxes The Company follows the liability method of accounting for income taxes.Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax balances.Deferred tax assets and liabilities are measured using enacted or substantially enacted tax rates expected to apply to the taxable income in the years in which those differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the date of enactment or substantive enactment.As at June 30, 2007, the Company had net operating loss carry forwards; however, due to the uncertainty of realization, the Company has provided a full valuation allowance for the potential deferred tax assets resulting from these losses carry forwards. 9 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (unaudited) NOTE 2: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Stock-Based Compensation On January 1, 2006, the Company adopted SFAS No. 123 (revised 2004) (SFAS No. 123R), Share-Based Payment, which addresses the accounting for stock-based payment transactions in which an enterprise receives employee services in exchange for (a) equity instruments of the enterprise or (b) liabilities that are based on the fair value of the enterprise’s equity instruments or that may be settled by the issuance of such equity instruments.In January 2005, the Securities and Exchange Commission (SEC) issued Staff Accounting Bulletin (SAB) No. 107, which provides supplemental implementation guidance for SFAS No. 123R. SFAS No. 123R eliminates the ability to account for stock-based compensation transactions using the intrinsic value method under Accounting Principles Board (APB) Opinion No. 25, Accounting for Stock Issued to Employees, and instead generally requires that such transactions be accounted for using a fair-value-based method.The Company uses the Black-Scholes-Merton (“BSM”) option-pricing model to determine the fair-value of stock-based awards under SFAS No. 123R, consistent with that used for pro forma disclosures under SFAS No. 123, Accounting for Stock-Based Compensation.The Company has elected the modified prospective transition method as permitted by SFAS No. 123R and accordingly prior periods have not been restated to reflect the impact of SFAS No. 123R.The modified prospective transition method requires that stock-based compensation expense be recorded for all new and unvested stock options, restricted stock, restricted stock units, and employee stock purchase plan shares that are ultimately expected to vest as the requisite service is rendered beginning on January 1, 2006 the first day of the Company’s fiscal year 2006.Stock-based compensation expense for awards granted prior to January 1, 2006 is based on the grant date fair-value as determined under the pro forma provisions of SFAS No. 123. Prior to the adoption of SFAS No. 123R, the Company measured compensation expense for its employee stock-based compensation plans using the intrinsic value method prescribed by APB Opinion No. 25.The Company applied the disclosure provisions of SFAS No. 123 as amended by SFAS No. 148, Accounting for Stock-Based Compensation – Transition and Disclosure, as if the fair-value-based method had been applied in measuring compensation expense.Under APB Opinion No. 25, when the exercise price of the Company’s employee stock options was equal to the market price of the underlying stock on the date of the grant, no compensation expense was recognized. Property and Equipment Property and equipment is comprised of computer equipment that is recorded at cost and amortized over 3 years on a straight-line basis. Recent Accounting Pronouncements In December 2006, the FASB issued FSP EITF 00-19-02, Accounting for Registration Payment Arrangements (“FSP 00-19-2”) which addresses accounting for registration payment arrangements.FSP 00-19-2 specifies that the contingent obligation to make future payments or otherwise transfer consideration under a registration payment arrangement, whether issued as a separate agreement or included as a provision of a financial instrument or other agreement, should be separately recognized and measured in accordance with FASB Statement No. 5, Accounting for Contingencies.FSP 00-19-2 further clarifies that a financial instrument subject to a registration payment arrangement should be accounted for in accordance with other applicable generally accepted accounting principles without regard to the contingent obligation to transfer consideration pursuant to the registration payment arrangement.For registration payment arrangements and financial instruments subject to those arrangements that were entered into prior to the issuance of EITF 00-19-2, this guidance is effective for financial statements issued for fiscal years beginning after December 15, 2006 and interim periods within those fiscal years.The Company has determined the adoption of FSP 00-19-2 will not have a significant impact upon its financial position, results of operations or cash flows. 10 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (unaudited) NOTE 2: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Recent Accounting Pronouncements (continued) In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities”. This Statement permits entities to choose to measure many financial assets and financial liabilities at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. SFAS No. 159 is effective for fiscal years beginning after November15, 2007. The Company is currently assessing the impact of SFAS No. 159 on its financial position and results of operations. NOTE 3: MINERAL PROPERTIES The Company entered into various property agreements during the years ended December 31, 2006 and 2005. These include the following: A. Antelope Ridge Project Under the terms of a Mining Lease with Option to Purchase dated April 26th, 2005 (the “Agreement”), the Company has entered into a Mining Lease with Option to Purchase on 50 claims in the Fish Creek Mining District, Eureka County, Nevada (the “Antelope Ridge Project”) for 10 years pursuant to the following terms: 1. Lease and option payments required: (a)initial consideration of $4,000 plus federal and county filing fees of $2,406 as well as payments to each of the two property owners of $3,000 cash and 50,000 shares of common stock; and a further payment to one of the owners, of $2,000 for additional claims location costs were made; (b)on April 26, 2006, payments to each of the owners of $5,000 cash and shares of common stock having a value of $5,000 were made; (c)on April 26, 2007, payments to each of the owners of $7,500 cash and shares of common stock having a value of $7,500 were made; and (d)on April 26, 2008 and each subsequent anniversary of the effective date, payments to each ofthe Owners of $10,000 cash and shares of common stock having a value of $10,000 as required. 2. The Company must expend the following sums on exploration and maintenance of the property during the first three years of the Agreement: (a) Year one - $20,000; (b) Year two - $100,000; and (c) Year three - $100,000. 3. The Company has the right to purchase the property for the sum of $1,000,000. All payments made to the owners pursuant to clause 1. above shall be applied to the purchase price.The purchase option must be exercised prior to the commencement of production from the property. 4. The property is subject to a 3% net smelter returns royalty (“NSR”) on production. 5. The Company may purchase (a) one-third of the reserved royalty (i.e. 1% NSR) for $1,000,000; and (b) a second one-third of the reserved royalty (i.e. 1% NSR) for an additional $4,000,000. 6. The Company may terminate this Agreement at any time on 60 days notice. As at June 30, 2007, the Company has made lease payments and option payments totaling $68,500 and has expensed $67,615 in exploration costs with respect to the Antelope Ridge Project. As at June 30, 2007, the option agreement is in good standing however, although the Company has completed all of the prescribed option payments and has met the first year expenditure requirements, both parties to the agreement have agreed to extend the year two expenditure requirements in order to provide the Company the opportunity to complete the first drill program.The completion of the first drill program is anticipated to occur in the fall of 2007.Management currently estimates that the cost of this drill program will be approximately $100,000 and expects to fund it with proceeds from the sale of common stock and warrants. 11 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (unaudited) NOTE 3: MINERAL PROPERTIES (continued) B. Bullion Mountain Project Effective November 11, 2005, the Company entered into a ten year Mining Lease with Option to Purchase on 17 claims in Lander County, Nevada (the ‘Bullion Mountain Project’) pursuant to the following terms: 1. Lease payments required: a) On signing: $5,000 plus $2,274 for claims fees reimbursement have been paid b) First anniversary: $5,000 was paid c) Second anniversary: $10,000 d) Third anniversary and each anniversary thereafter:$15,000 2.The Company must expend the following additional amounts in exploration and maintenance of the property during the first two years of the Agreement: a) By November 2006: $20,000 b) By November 2007: $50,000 3.The Company has the option to purchase this property at any time for $500,000, which must be exercised before production can commence. All lease, work requirement and property maintenance payments made up to this point would be deducted from the purchase price. 4.Upon exercise of the purchase option, the Company would be required to pay a 3% net smelter returns royalty on production from the property. 5.The Company has the right to terminate this agreement at any time by giving 60 days prior written notice. As at June 30, 2007, the Company has made lease payments totaling $10,000 and has incurred $21,650 in exploration costs. C. Dome-Hi-Ho Project Effective on April 26, 2005, the Company entered into a five year Exploration and Option to Enter Into a Joint Venture Agreement on 44 claims in Lander County, Nevada (the ‘Dome HiHo Project’), pursuant to the following terms: 1. Lease and option payments: a) On signing Letter of Intent April 2005: $10,000 was paid in cash b) On signing the Agreement August 2005: $21,000 was paid in cash, and $16,000 in 200,000 shares of common stock c) Lease payment August 2005: $5,000 was paidin cash d) Lease payment March 16, 2006: $10,000 was paid in cash e) Lease payment July 2006: $6,667 was paid in cash f)Lease payment March 2007 and each year thereafter:$10,000 in cash until the Company has either earned a 51% interest in the project or terminated the Agreement. The agreement was subsequently amended on April 3, 2006. The Company must elect by April 26, 2011 to exercise the underlying option on 20 of the claims by paying $200,000. 2. Required expenditures for exploration and property maintenance: a) First lease year: $180,000 b) Second lease year: $180,000 c) Third lease year: $400,000 d) Fourth lease year: $500,000 e) Fifth lease year: $540,000 3. Upon completing the above work requirements, the Company will have earned a 51% interest in the property and the project, at which point a joint venture will be formed with the Company as the operator. 4. The underlying purchase option on 20 of the claims was renegotiated in 2006.Accordingly, payments now required on the underlying purchase option are as follows: a) On signing the option amendment in April 2006: $10,000 b) On first anniversary of amendment in April 2007: $10,000 12 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (unaudited) NOTE 3: MINERAL PROPERTIES (continued) Dome-Hi-Ho Project (continued) c) On second anniversary of amendment in April 2008: $20,000 d) Option exercise price by April 2009: $200,000, less above payments. 5.In addition, the Company is obligated to pay the underlying claims maintenance and property holding costsas well as annual rental payments under a pre-existing lease agreement with a third party. The term of this lease is twenty years, beginning July 21, 2003. The Company will therefore be required to pay the following lease amounts: a) 2007 $8,333 (paid) b) After the 2007 anniversary date, the annual rental amount will be increased based on the Consumer Price Index. 6.The Company would be required to pay royalties based on a graduated scale, ranging from 3.0% to 4.0% should production occur on the property. As at June 30, 2007, the Company has made lease and option payments totaling $93,667 and has incurred approximately $275,315 in exploration costs with respect to the Dome-Hi-Ho Project.Both parties to the agreement have extended the deadline for the second year expenditure requirement until the second drill program can be completed which is now expected to occur in the fall of 2007. Management currently estimates that the cost of this drill program will be approximately $50,000 and expects to fund it with proceeds from the sale of common stock and warrants. D. Trinity Silver Project Effective on September 15, 2005, the Company entered into an Exploration and Development Agreement on the Trinity Silver Project (‘TSP’) in Pershing County, Nevada.The TSP consists of 40 claims, 1,280 acres of fee land and 2,560 acres of sub-leased fee land. Pursuant to the terms of the Agreement: 1. Lease and option payments required: a) On signing: $10,000 was paid. 2. Required expenditures for exploration and property maintenance: a) In year 1: $75,000 (completed). b) In year 2: $125,000 (completed). c) Prior to September 15, 2008: a total of $1,000,000 in order to earn an initial 25% interest in the TSP. d) Prior to September 15, 2010: an additional $1,000,000, in order to earn an additional 26% interest (51% in total) in the TSP. e) Prior to September 15, 2013: an additional $2,000,000 in order to earn an additional 9% interest (for a total of 60%) in the TSP. 3. Upon achieving its 51% or its 60% interest, the Company may then elect to form a joint venture, and the Company would be the operator of the joint venture. 4. The Company may terminate this agreement at any time upon 30 days written notice. As at June 30, 2007, the Company has made lease payments totaling $10,000 and has incurred $375,394 in exploration and property maintenance costs with respect to the Trinity Silver Project. E. Pasco Canyon Project On February 14, 2006, the Company entered into a five year Option Agreement (the ‘Agreement’) on 24 claims in Nye County, Nevada (the ‘Pasco Canyon Project’), pursuant to the following terms: 1. Option payment required: On signing: $10,000 (paid) 13 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (unaudited) NOTE 3: MINERAL PROPERTIES (continued) E. Pasco Canyon Project (continued) 2.The Company is required to expend the following sums on exploration and maintenance of the property during the term of the Agreement: Year 1 $50,000 Year 2 $100,000 Year 3 $200,000 Year 4 $200,000 Year 5 $450,000 3.Upon completion of the required expenditures, the Company will have acquired a 60% undivided interest in the property. At that point, a formal joint venture agreement will be entered into by the Company with the Company being the operator of the joint venture. 4. The Company has the right to terminate this agreement at any time, subsequent to the first year’s expenditure requirement of $50,000, by giving 30 days prior written notice. As at June 30, 2007, the Company has made lease payments totaling $10,000 and has incurred $30,837 in exploration costs with respect to the Pasco Canyon Project. As of June 30, 2007 the Company has not completed all of the prescribed exploration expenditures because a drilling permit has not yet been received.However, both parties to the agreement have agreed to extend the first year expenditure requirements until the required drilling permit from the United States Forest Services is received and a drill rig can be obtained. F. Dutch Flat Gold Project On July 2, 2006, the Company entered into a five year Exploration Agreement with Option to Form Joint Venture (the ‘Agreement’), on 114 claims in Humboldt County, Nevada (the Dutch Flat Project) pursuant to the following terms: 1. Payment upon signing:$35,000 2.The Company shall expend the following sums on exploration and maintenance of the property during the first 5 years of the Agreement: Year 1 $200,000 Year 2 $300,000 Year 3 $500,000 Year 4 $500,000 Year 5 $500,000 3.Upon completion of the $2,000,000 in exploration expenditures over the 5-year period, the Company shall have earned a 51% interest in the property and can then elect to either 1) form a joint venture at that point whereby the Company would own 51%, or 2) earn an additional 19% interest in property by funding a positive feasibility study and then form a joint venture.The Company would be the operator of the joint venture. 4.Six of these claims are subject to a 1.5% net smelter returns royalty.Another company, in which one of the Company’s Directors has an interest, holds a 1% net smelter returns royalty on another sixteen of these claims. 5.The Company may terminate this Agreement at any time after the first year on 30 days notice. As at June 30, 2007, the Company has made lease payments totaling $35,000 and has incurred $124,609 in exploration costs and had made an additional $35,000 payment towards the forthcoming drilling program with respect to the Dutch Flat Gold Project which has been included in prepaid expenses. 14 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (unaudited) NOTE 3: MINERAL PROPERTIES (continued) G. PPM Gold Project In April, 2007, the Company signed an “Exploration Agreement with Option to Form Joint Venture” (the “Exploration Agreement”) with Miranda US, Inc., a wholly-owned subsidiary of Miranda Gold Corp. (“Miranda”), a British Columbia, Canada corporation listed on the TSX Venture Exchange. Under the terms of the Exploration Agreement, Piedmont has an option to earn a 55% interest in 44 mining claims, located in Humboldt County, Nevada by incurring $1,750,000 in exploration activities during a five year period as follows: (i) paying$25,000 to Miranda within 30 days of the effective date of the Exploration Agreement (paid); (ii) incurring at least $175,000 in exploration work during the first year of the Exploration Agreement; (iii) incurring an additional $200,000 in exploration work during the second year; (iv) incurring an additional $300,000 in exploration work during the third year; (v) incurring an additional $425,000 in exploration work during the fourth year; and (vi) incurring an additional $650,000 in exploration work during the fifth year. Upon completing the total $1,750,000 work expenditure requirement, the Company will have earned a 55% interest in the property and the project.At that point, the Company will enter into a joint venture with Miranda, with the Company being the operator.After the first year of the agreement, the Company may terminate the agreement at any time on 30 days written notice. The Company must pay all claims maintenance fees, which will be creditable against the work commitment expenditure requirement. As at June 30, 2007, the Company has made the initial payment of $25,000 and has incurred $13,800 in exploration costs with respect to the PPM Gold Project A summary of capitalized expenditures, per property, is as follows: Balance as at December 31, 2006 Option Payments Balance as at June30, 2007 $ $ $ Antelope Ridge 38,500 30,000 68,500 Bullion Mountain 10,000 - 10,000 Dome Hi-Ho 73,667 20,000 93,667 Dutch Flat 35,000 - 35,000 Pasco Canyon 10,000 - 10,000 Trinity Silver 10,000 - 10,000 PPM Gold - 25,000 25,000 177,167 75,000 252,167 15 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (unaudited) NOTE 4: PROPERTY AND EQUIPMENT June30, 2007 December 31, 2006 Computer Equipment $ 4,290 $ 4,290 Less: accumulated depreciation (3,693 ) (2,763 ) $ 597 $ 1,527 NOTE 5: DUE TO RELATED PARTIES AND RELATED PARTY TRANSACTIONS The Board of Directors has authorized a monthly management fee of $8,000 to the Company’s President and CEO, which was increased to $10,000 per month, effective August 1, 2007. The unpaid portion of the monthly management fees at March 31, 2007 and June 30, 2007 and December 31, 2006 was $143,000, $159,500 and $119,000, respectively.Unpaid administrative expenses incurred by the President and CEO at March 31, 2007 and June 30, 2007 and December 31, 2006 were $4,794, $3,086 and $1,852, respectively. The Company reimburses the President for office rent, which totaled $3,600 for the three months ended March 31, 2007 and June 30, 2007, and $14,000 for the year ended December 31, 2006. The unpaid portion of exploration costs incurred by the Company’s Vice-President at March 31, 2007 and June 30, 2007 and December 31, 2006 were $32,305, $28,909 and $14,376, respectively. The directors receive a fee of $200 per meeting for participating in Board meetings and Compensation and Audit Committee meetings. The Chairman of the Board of Directors receives $300 per meeting.The unpaid portion of these fees was $1,500 at March 31, 2007 and December 31, 2006, and was paid as of June 30, 2007. From time to time, the Company’s officers and directors advance monies to the Company. These loans bear interest at 5% annually. These loans are unsecured and have no fixed repayment terms. The unpaid balances related to these advances at March 31, 2007 and December 31, 2006were $9,000 and $nil, respectively. All advances had been repaid at June 30, 2007 The Company granted stock options to certain directors and officers during the three months ended March 31, 2007 for 250,000 shares, with a fair value of $27,500 and 2,600,000 stock options during 2006 with a fair value of $349,900No stock options were granted for the three months ended June 30, 2007. All related party transactions involving provision of services or tangible assets were recorded at the exchange amount, which is the value established and agreed to by the related parties reflecting arms length consideration payable for similar services or transfers.(Other related party transactions are disclosed in Note 6.) NOTE 6: CAPITAL STOCK Share Capital The Company’s capitalization at December 31, 2006 and June 30, 2007 was 25,000,000 authorized preferred shares with a par value of $1.00 per share and 100,000,000 common shares with no par value. The holders of the Company’s common stock are entitled to one vote for each share held of record on all matters submitted to a vote of shareholders.Holders of common stock are entitled to receive ratably such dividends, if any, as may be declared by the Board of Directors out of funds legally available. 16 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (unaudited) NOTE 6: CAPITAL STOCK (continued) The Company did not declare or pay any cash dividends during the past two years.The Company has no present plan for the payment of any dividends. Common share transactions 1. During the six months ended June 30, 2007 the Company: (a) Issued 425,000 common shares upon the exercise of warrants at an exercise price of $0.15 and 125,000 common shares upon the exercise of warrants at an exercise price of $0.16 per share for net proceeds of$83,750; and (b) issued 1,875,000 units consisting of one common share at $0.16 and one half common share purchase warrant at $0.20 per unit for proceeds of $278,018, net of commissions of $21,982. The 937,500 common stock purchase warrants issued entitle the owner to purchase a common share of the Company at a price of $0.20 per share for a period of two years. (c) issued 105,634 shares of common stock at a fair value of $15,000 under the terms of its mineral property optionagreements. 2. During the year ended December 31, 2006 the Company: (a) issued 357,143 common shares upon the exercise of warrants at an exercise price of $0.095 and 100,000 common shares upon the exercise of warrants at an exercise price of $0.13 per sharefor net proceeds of $46,928; (b) issued 2,226,665 units consisting of one common share and one common share purchase warrant to accredited investors.The common stock purchase warrants entitle the owners to purchase an equal number of shares at an exercise price range of $0.15 to $0.20 within one year. The units were subscribed to at a range of $0.12 to $0.15 per unit, for net proceeds of $289,750; (c) issued 7,378,333 units consisting of one common share and one half common share purchase warrant at $0.15 per unit for proceeds of $1,022,310, net ofcommissions of $88,540 and legal fees of $17,736. The 3,689,167 common stock purchase warrants issued entitle the owner to purchase a common share of the Company at a price of $0.26 per share for a period of two years. In lieu of an additional cash fee for this private placement, the Company issued a total of 737,834 broker warrants with the same terms; and (d) issued 43,478 shares of common stock at a fair value of $10,000 under the terms of its mineral property option agreements. Stock-Based Compensation and Other Equity Transactions The Company does not have a stock-based compensation plan in place.The Company’s compensation committee makes recommendations to the Board of Directors for the granting of awards of stock options to its officers and directors on a case-by-case basis. For options issued to service providers, the Company follows SFAS No. 123, Accounting for Stock-Based Compensation, which requires recording the options at the fair value of the service provided. At the time of issuance, the exercise price of all options was in excess of the market price of the stock, and therefore the options had no intrinsic value. 17 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (unaudited) NOTE 6: CAPITAL STOCK (continued) Stock-Based Compensation and Other Equity Transactions (continued) The fair value of options issued during the six months ended June 30, 2007 and the year ended December 31, 2006 was determined using the Black-Scholes option pricing model with the following assumptions: Six months ended June 30, 2007 Year ended December 31, 2006 Risk-free interest rates 3.76% to 5.02% 3.76% to 5.02% Volatility factor 100% 100% Contractual life of options, in years 3 to 5 3 to 5 Service period in years 1 to 3 1 to 3 Weighted average calculated value of options granted $0.023 $0.030 No stock options were granted during the three months ended June 30, 2007. Of the 250,000 stock options granted during the three months ended March 31, 2007 and the 2,600,000 stock options granted during the year ended December 31, 2006, 850,000 vested in 2006; 983,333 vest in 2007; and the remainder vest in 2008 and 2009. The terms of these awards are three to five years. The fair value of these options was $81,200 at the 2006 grant date. Total compensation expense for the year ended December 31, 2006 equaled $123,367, which corresponds to the vesting schedule. As of June 30, 2007, the total compensation expense related to non-vested awards to be recognized in future periods is $116,463. This expense will be recognized ratably as the stock options vest on the anniversary dates of the grants during 2007, 2008 and 2009. Of the 2,925,000 stock options granted during the year ended December 31, 2005, 1,241,667 vested immediately; 841,667 vested on February 5, 2006, the first anniversary date; and 841,667 vested on February 5, 2007, the second anniversary date. No options were exercised and no proceeds were received for either the six months ended June 30, 2007 or the years ended December 31, 2006 and 2005. In accordance with APB 25, the Company did not record stock based compensation to its employees and directors for the years ended December 31, 2005 and 2004. Had compensation cost been recorded based on the fair value at grant date, the effect on net loss would have been immaterial. Below is a summary of the stock option activity for the period ended June 30, 2007 and the years ended December 31, 2006 and 2005: 18 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (unaudited) NOTE 6: CAPITAL STOCK (continued) Stock-Based Compensation and Other Equity Transactions (continued) Number of Shares Weighted Subject to Average Options Exercise Price $ Outstanding, December 31, 2005 3,425,000 0.236 Granted, February8, 2006 1,200,000 0.230 Expired, April 13, 2006 (500,000) 0.300 Granted, June 16, 2006 1,150,000 0.250 Granted, December 28, 2006 250,000 0.270 Outstanding, December 31, 2006 5,525,000 0.233 Granted March 29, 2007 250,000 0.250 Outstanding, June 30, 2007 5,775,000 0.234 Weighted Nonvested Average Options Fair Value Nonvested Options $ Nonvested options, December 31, 2005 1,683,333 - Granted, February 8, 2006 1,200,000 0.037 Granted, June 16, 2006 1,150,000 0.027 Granted, December 28, 2006 250,000 0.023 Vested (1,691,666) 0.011 Nonvested options, December 31, 2006 2,591,667 0.020 Granted March 29, 2007 250,000 0.011 Vested (1,741,667) - Nonvested options June 30, 2007 1,100,000 0.013 The following tables summarize information and terms of the options outstanding and exercisable: Options Outstanding at December 31, 2006 Options Exercisable at December 31, 2006 Weighted Weighted Average Average Remaining Remaining Range of Contractual Weighted Contractual Weighted Exercise Number Life Average Number Life Average Prices of Shares (in years) Exercise Price of Shares (in years) Exercise Price $ 0.20 – 0.27 5,525,000 3.99 $0.234 2,591,667 4.13 $0.251 19 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (unaudited) NOTE 6: CAPITAL STOCK (continued) Stock-Based Compensation and Other Equity Transactions (continued) Options Outstanding at June 30, 2007 Options Exercisable at June 30, 2007 Weighted Weighted Average Average Remaining Weighted Remaining Weighted Range of Contractual Average Contractual Average Exercise Number Life Exercise Number Life Exercise Prices of Shares (in years) Price of Shares (in years) Price $ 0.20 – 0.27 5,775,000 3.68 $0.234 4,675,000 3.62 $0.232 Common stock purchase warrants Outstanding total warrants at June 30, 2007 were 7,838,980.The exercise prices on all warrants range from $0.08 to $0.26 per share. The warrants are exercisable immediately upon issuance and the expiration dates range between one year and two years after the date of issuance. During the year ended December 31, 2006, the Company issued warrants granting holders the right to purchase 6,653,666 shares of common stock.(Refer to Note 6.1)The Company estimated the total fair market value of these warrants to be $119,781 at the date of grant, using the same methods and assumptions employed above in valuing the stock options. The exercise prices on these warrants range from $.08 to $.13 per share. The warrants were exercisable immediately upon issuance and the expiration dates range between one year and two years after issuance. During the year ended December 31, 2005, the Company issued warrants granting the holders the right to purchase a total of 3,098,290 shares of common stock. (Refer to Notes 6 and 7.2(b)).The Company estimated the total fair market value of these warrants to be $4,300 at the date of grant, using the same methods and assumptions employed above in valuing the stock options. The exercise prices on these warrants range from $.08 to $.13 per share. The warrants were exercisable immediately upon issuance and the expiration dates range between one year and two years after issuance. A summary of the Company’s stock purchase warrants is presented below: Number of Warrants Weighted average exercise price Weighted average remaining life (years) $ Balance, December 31, 2005 3,098,290 0.09 1.30 Issued 6,653,666 0.22 - Exercised (457,143 ) 0.10 - Expired (166,667 ) - - Balance, December 31, 2006 9,128,146 0.18 0.84 Exercised (550,000 ) 015 - Expired (1,676,666 ) - - Issued 937,500 0.20 - Balance, June 30, 2007 7,838,980 0.19 1.26 20 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (unaudited) NOTE 7: INCOME TAXES The Company has adopted FASB No. 109 for reporting purposes.As of June 30, 2007, the Company had net operating loss carry forwards of approximately $13,665,425 that may be available to reduce future years’ taxable income.These carry forwards will begin to expire, if not utilized, commencing in 2009.Future tax benefits which may arise as a result of these losses have not been recognized in these financial statements, as their realization is determined not likely to occur and accordingly, the Company has recorded a valuation allowance for the deferred tax asset relating to these tax loss carry forwards. The Company reviews its valuation allowance requirements on an annual basis based on projected future operations.When circumstances change that causes a change in management’s judgment about the recoverability of future tax assets, the impact of the change on the valuation allowance is generally reflected in current income. Income taxes are paid only to the United States government and applicable state governments. The Company’s federal and state income tax expense (benefit) consists of the following: June 30, 2007 December 31, 2006 Deferred: Federal35% $ 4,782,899 $ 4,664,861 State 7% 956,580 932,972 Total deferred 5,739,479 5,597,833 Less valuation allowance (5,739,479 ) (5,597,833 ) Net deferred tax asset $ - $ - A reconciliation of the provision (benefit) for income taxes with amounts determined by applying the statutory U.S. federal and state income tax rates to income before income taxes is as follows: June 30, 2007 December 31, 2006 Net loss before taxes $ (467,030 ) $ (1,140,612 ) Federal and State Statutory rate 42% 42% Expected tax recovery (196,153 ) (479,057 ) (Decrease) increase in taxes resulting from: Temporary differences 72 173 Non-deductible stock based compensation 54,311 51,814 Increase in valuation allowance 141,770 427,070 Income tax expense(benefit) from continuing operations $ - $ - Effective income tax rate 0% 0% 21 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (unaudited) NOTE 7: INCOME TAXES (continued) As the criteria for recognizing future income tax assets have not been met due to the uncertainty of realization, a valuation allowance of 100% has been recorded for the current and prior year. The deferred tax assets result from net operating loss carry-forwards. These losses will reverse either upon their utilization against taxable income or upon their statutory expiration.Federal net operating loss carry-forwards of $13,665,425 and $13,328,174 remained at June 30, 2007 and December 31, 2006, respectively, and expire as follows: Expiration Net Operating Loss 2009 $ 2,126,000 2010 1,695,000 2011 2,958,000 2012 1,300,000 2017 778,000 2018 573,000 2019 336,000 2020 1,368,000 2021 202,000 2022 179,000 2023 171,545 2024 161,755 2025 462,759 2026 1,017,115 2027 337,251 $ 13,665,425 NOTE 8: SUPPLEMENTAL CASH FLOW INFORMATION AND NONCASH INVESTING AND FINANCING ACTIVITIES Six months ended June 30, 2007 Six months ended June 30, 2006 $ $ Interest paid - - Income taxes paid - - Common stock issued under the terms of option agreements 15,000 10,000 1.During the six months ended June 30, 2007 the Company issued 105,634 shares of common stock at a fair value of $15,000 under the terms of its mineral property option agreements. 2.During the year ended December 31, 2006 the Company issued 43,478 shares of common stock at a fair value of $10,000 under the terms of its mineral property option agreements. 22 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (unaudited) NOTE 9: SUBSEQUENT EVENTS In July, the Company received $300,000 from the sale of 1,875,000 units at $0.16 per unit.Each unit was comprised of one share of the Company’s Common Stock and one two year warrant exercisable at $0.20 per share.These warrants are callable when the bid price of the Common Stock exceeds $0.40 pr share for 15 consecutive trading days.The Company issued options and warrants as compensation for obtaining this financing, all of which were issued to non-related parties, unless otherwise noted, as follows: (a) Three year warrants to acquire 550,000 shares of common stock at an exercise price of $0.25 per share; (b) Three year warrants to acquire 500,000 shares of common stock at an exercise price of $0.40 per share; (c) A five year warrant to acquire 187,500 shares of common stock at an exercise price of $0.16 per share was issued to a broker for arranging some of the private placement; and (d) A Director was awardeda three year option to purchase 100,000shares of common stockat an exercise price of$0.25 per share. On July 3, 2007, one Director and officer of the Company was issued a three year option to acquire 100,000 shares of the Company’s Common Stock with an exercise price of $0.25 for ongoing management services. The fair value of these options will be expensed ratably as the stock options vest on the anniversary dates of the grants during 2008, 2009 and 2010. 23 Item 2. Management’s Discussion And Analysis Or Plan Of Operation Forward-Looking Statements and Associated Risks.Except for statements of historical facts, this report contains forward-looking statements involving risks and uncertainties. You can identify these statements by forward-looking words including “believes,” “considers,” “intends,”“expects,” “may,” “will,” “should,” “forecast, “ or “anticipates,” or the equivalents of those words or comparable terminology, and by discussions of strategies that involve risks and uncertainties. Forward-looking statements are not guarantees of our future performance or results, and our actual results could differ materially from those anticipated in these forward-looking statements. We wish to caution readers to consider the important factors, among others, that in some cases have affected, and in the future could affect our actual results and could cause actual consolidated results for future fiscal years to differ materially from those expressed in any forward-looking statements made by us or on our behalf. These factors include without limitation, our ability to obtain capital and other financing in the amounts and at the times needed, identification of suitable exploration properties for acquisition, the successful discovery of gold, silver or other precious metals in quantities economically feasible for profitable production, changes in gold and silver prices, changes in the political climate for gold and silver exploration, and other risk factors listed from time to time in our Securities and Exchange Commission reports, including in particular the factors and discussions under the heading “Risk Factors” in the SB-2/A that was filed with the Securities and Exchange Commission and became effective on September 20, 2006. Overview of Business We are a North Carolina corporation formed in 1983. From our inception until mid-1992, we were engaged in the exploration for, and production of, gold and other precious metals and the evaluation of gold properties in North and South Carolina. From 1983 we were engaged in exploration and from early 1985 until May 1992, we were also engaged in the mining and production of gold and silver at our Haile Mine Property near Kershaw, South Carolina. In May 1992, we entered into a joint venture at our Haile Mine Property with AGI. Our operations ceased at the Haile Mine Property in 1994 and litigation commenced between us and AGI in 1995. This litigation was settled in March 1999. We did not again become engaged in exploration activities until 2004, when we relocated our principal place of business to Reno, Nevada. Since October 2003, we have been an exploration stage company engaged in the acquisition and exploration of mineral properties. We have now entered into seven option and earn-in agreements on seven different exploration properties in the state of Nevada. Our plan is to conduct exploration for gold and silver at each of these properties to assess whether they possess economic deposits of gold and/or silver, which can be recovered at a profit. We do not intend to build an exploration staff, but rather to joint venture our projects with competent exploration groups who can manage the exploration activities with our funding, although in some cases we may conduct exploration on our own using contractors. We do not know whether a commercially viable ore body will be located on any of our mineral claims or leased properties. Our current plans are strictly limited to research and exploration in the state of Nevada. Going Concern The report of our independent auditors in our December 31, 2006 financial statements includes an explanatory paragraph indicating that there is substantial doubt about our ability to continue as a going concern due to recurring losses from operations, an accumulated deficit of $14,713,882 and a working capital deficit of $208,165 at December 31, 2006. Our ability to continue as a going concern will be determined by our ability to raise adequate funds and conduct one or more successful exploration programs. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. 24 Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make a wide variety of estimates and assumptions that affect: (1) the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements, and (2) the reported amounts of revenues and expenses during the reporting periods covered by the financial statements. Our management routinely makes judgments and estimates about the effect of matters that are inherently uncertain. As the number of variables and assumptions affecting the future resolution of the uncertainties increases, these judgments become even more subjective and complex. We have identified certain accounting policies that are most important to the portrayal of our current financial condition and results of operations. Our significant accounting policies are disclosed in Note 1 of the Notes to the Financial Statements. Several of those critical accounting policies are as follows.Please refer to Note 1, Nature of Business and Significant Accounting Policies, including Note 1b, Basis of Presentation; Note 1d, Use of Estimates; Note 1h, Research and Development Costs and Exploration Projects; and Note 1j, Income Taxes. Results of Operations Discussion of Revenues We have no revenues at this time and have not had any revenues in recent years, because we are an exploration company. We do not anticipate that significant revenues will be achieved until we either: · locate one or more economic mineral deposits which could then be put into production, from which we would then be able to extract gold or silver at a profit; or · enter into a joint venture arrangement on one or more of our leased properties; or · consummate a merger or acquisition with an operating company. There is no guaranty that our exploration activities will locate viable gold and/or silver reserves, or if an economic mineral deposit were discovered that we would be able to commence commercial production, or that if we do locate viable mineralization that we would be able to secure the funding necessary to proceed with the mining and production of the ore. 25 Expenses for the Six Month Period ending June 30, 2007 vs. June 30, 2006 and the Three Month Period ending June 30, 2007 v.s June 30, 2006 Exploration, geological and geophysical costs decreased by $335,003, or (93.6%), to $22,834 for the three months ended June 30, 2007 as compared to $357,837 for the three months ended June 30, 2006.The principal reason for this decrease was due to a decrease in exploration activity on various properties. Exploration, geological and geophysical costs decreased by $274,740, or 72.1%, to $106,302 for the six months ended June 30, 2007 as compared to $381,042 for the six months ended June 30, 2006.The principal reason for this decrease was due to decreased exploration activity on various properties. Management fees increased by $24,146, or 35.5%, to $67,946 for the three months ended June 30, 2007 as compared to $43,800 for the three months ended June 30, 2006.The principal reason for this increase was due to recording the expense of vested options. Management fees increased by $101,211, or 1337%, to $177,311 for the six months ended June 30, 2007 as compared to $76,100 for the six months ended June 30, 2006.The principal reason for this increase was due to recording the expense of vested options. For the three months ended June 30, 2007, Professional fees increased $9,303, or 21.0%, to $53,648 as compared to $44,345 for the three months ended June 30, 2006.This change for the three month period is due to a decrease in accounting fees of $15,865 and an increase in legal fees of $25,168 related to the sale of stock through private placement and preparation of documents for the sale of units with warrants attached. For the six months ended June 30, 2007, Professional fees increased $59,842, or 110.7%, to $113,880 as compared to $54,038 for the six months ended June 30, 2006.This increase for the six month period is due to accounting and legal fees related to the issuance of2006 year end financial statements and filings that were not accrued. Depreciation expense increased by $215, or 86%, to $465 for the three months ended June 30, 2007 as compared to $250 for the three months ended June 30, 2006.The principal reason for this increase was the depreciation on additional office equipment. Depreciation expense increased by $430, or 86%, to $930 for the six months ended June 30, 2007 as compared to $500 for the six months ended June 30, 2006.The principal reason for this increase was the depreciation on additional office equipment. Liquidity and Financial Condition Cash and Working Capital We had an accumulated deficit of ($14,713,882) from our inception in 1983 to December 31, 2006, and an accumulated deficit of ($15,180,912) at June 30, 2007. We have no contingencies or long-term obligations except for our work commitments under our seven (7) option and earn-in agreements on our leased properties. All of these agreements can be terminated by us upon either 30 or 60 days notice. 26 We had a cash balance of $17,222 on December 31, 2006 and a cash balance of $545 on June 30, 2007.For the six month period ending June 30, 2007, we had net cash outflows of $16,677. The cash flows used in operations for the six-month period ended June 31, 2007 were $318,445 compared with $521,192 for the same period in 2006.Cash flows used in operations for the six-month period ended June 30, 2007 consisted primarily of a net loss of $467,030 offset by stock based compensation of $129,311, with changes in working capital assets and liabilities consisting of an increase in prepaid expenses of $16,896 and an increase in accounts payable and accrued liabilities of $35,239. The cash flows used in investing activities for the six month period ended June 30, 2007 were $60,000 compared to $36,290 for the same period in 2006. Cash flows used in investing activities consisted of lease payments of $60,000 on the Company’s mineral properties. Net cash flows provided by equity financing activities were $361,768 versus $1,312,070 during the same period in 2006.During the same period in 2006, the Company used $110,190 of proceeds realized on equity financings to repay convertible notes and related party advances. Internal and External Sources of Liquidity Over the next 12 months period, we plan to fund our operations through issuances of Common Stock or Common Stock with warrants. We could enter into a joint venture arrangement on one or more of our leased properties. In the event our exploration is successful and mining eventually commences on one or more of our leased properties, we could then commence receiving revenues from the sale of gold and/or silver produced on these properties. Contractual Obligations We have no commitments for capital expenditures. We do not engage in hedging transactions and we have no hedged mineral resources. We were and are committed to making certain exploration work expenditures, lease and option payments, and claims maintenance payments on properties signed at June 30, 2007 over the forthcoming 12 months period: 27 Bullion Mountain Project: · Required work expenditure by 6/30/07;$20,000 of which $31,650 has already been completed; · Claims maintenance: $2,273; · Annual payment:$5,000 due November, 2007; Antelope Ridge: · Required work expenditure by 6/30/07: $120,000, of which $67,615 has already been completed; a $50,000 to $100,000 drill program will commence this fall. · Claims maintenance: $6,679; · Annual payments: $15,000 cash and $15,000 in Common Stock; due April, 2007 have been made; Dome HiHo Project: · Required work expenditure by 6/30/07: $360,000, of which $275,315 has already been completed; a second drill program is expected to be completed in September, 2007 and is expected to cost an additional $25,000 to $50,000. · Claims maintenance:$5,878; · Annual payments:$28,333, of which $20,000 was paid, $8,333 was paid in July, 2007 Trinity Silver Project: · Required work expenditure: $75,000, of which $375,394 has already been completed, which more thancompletes our work requirement for the first two years. The next drill program is expected to commence this fall. · Claims maintenance:$5,478; · Annual payments:$0. Pasco Canyon Gold Project: · Required work expenditure by 6/30/07;$50,000, of which $40,837 has already been completed, awaiting drill permit from U.S. Forest Service; · Annual payments; $0 Dutch Flat Gold Project: · Required work expenditure by 6/30/07;$0; $200,000 required by July, 2007, of which $194,609 has already been expended. A second drill program is expected to commence in September, 2007 · Annual payments;$0 PPM Miranda Gold Project: · Required work expenditure for first year;$175,000, of which $13,800 has already been completed. · Annual payment;$0 All of these property agreements can be terminated on 30 to 60 days advance notice. 28 Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. We do not engage in hedging transactions and we have no hedged resources. Item 3. Controls And Procedures (A) Evaluation of Disclosure Controls and Procedures Disclosure controls and procedures are designed to ensure that information required to be disclosed in the reports filed or submitted by us under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported, within the time periods specified in the rules and forms of the Securities and Exchange Commission. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in the reports filed under the Securities Exchange Act of 1934 is accumulated and communicated to our management, including our principal executive and financial officers, as appropriate, to allow timely decisions regarding required disclosure. We carried out an evaluation, under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, of the effectiveness of the design and operation of our disclosure controls and procedures as of the end of the period covered by this report. Based upon and as of the date of that evaluation, our principal executive officer and financial officers concluded that there were material weaknesses in our internal controls, including those which relate to the review, approval and reconciliation of accounting data and entries. We are addressing these issues by reviewing and revising our internal accounting policies and procedures. (B) Changes in Internal Controls There were no changes in our internal controls or in other factors that could have significantly affected those controls subsequent to the date of our most recent evaluation. PART II – OTHER INFORMATION Item 1. Legal Proceedings None. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds In February, 2007, four warrants were exercised at $0.15 and $0.16 with proceeds of $83,750 and 550,000 common shares were issued. In May, 2007, 1,250,000 common shares were sold at $0.16 per share with net proceeds of $178,018. In June, 2007, 625,000 common shares were sold at $0.16 per share with proceeds of $100,000. In July, 2007, 1,875,000 common shares were sold at $0.16 per share with proceeds of $300,000 29 The issuances of Common Stock was made by us in reliance upon the exemptions from registration provided under Section 4(2) and 4(6) of the Securities Act and Rule 506 of Regulation D, promulgated by the SEC under federal securities laws and comparable exemptions for sales to “accredited” investors under state securities laws.The original sale of the Warrants in the private placement was made to accredited investors as defined in Rule 501(a) under the Securities Act, no general solicitation was made by us or any person acting on our behalf; the securities sold were subject to transfer restrictions, and the certificates for those shares contain an appropriate legend stating that they have not been registered under the Securities Act and may not be offered or sold absent registration or pursuant to an exemption there from. Item 3. Defaults Upon Senior Securities None. Item 4. Submission Of Matters To A Vote Of Security Holders None. Item 5. Other Information None. 30 Item 6. Exhibits Exhibit No. Description Location 10.1 Exploration Agreement with Option to Form Joint Venture (PPM GOLD PROJECT) Miranda U.S.A., Inc. and Piedmont Mining Company, Inc., dated April 17, 2007 Incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K for April 17, 2007, as filed with the SEC on April 23, 2007 10.2 Services Agreement between Miranda Gold U.S.A, a Nevada corporation having and Piedmont Mining Company, Inc. Incorporated by reference to Exhibit 10.2 to the Company’s Current Report on Form 8-K for April 17, 2007, as filed with the SEC on April 23, 2007 10.3 Form of Subscription Agreement with Registration Rights Provision Incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K for July 20, 2007, as filed with the SEC on July 26, 2007 10.4 Form of Subscription Agreement with Piggy Back Registration Rights Provision Incorporated by reference to Exhibit 10.2 to the Company’s Current Report on Form 8-K for July 20, 2007, as filed with the SEC on July 26, 2007 31.1 Certification Pursuant to Section 302 Provided herewith 31.2 Certification Pursuant to Section 302 Provided herewith 32.1 Certification Pursuant to 18 U.S.C. Section 1350 Provided herewith 32.2 Certification Pursuant to 18 U.S.C. Section 1350 Provided herewith 31 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities and Exchange Act of 1934 the registrant has duly caused this 10-QSB Quarterly Report for the period ended June 30, 2007 to be signed on its behalf by the undersigned, thereunto duly authorized. PIEDMONT MINING COMPANY, INC., a North Carolina Corporation Dated August 14, 2007 /s/ Robert M. Shields, Jr. By:Robert M. Shields, Jr. Its:Chief Executive Officer (Principal Executive Officer) and Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) 32
